Title: To George Washington from Unknown Frenchman, 1786
From: Unknown
To: Washington, George



Sir
[1786]

Mr Houdon Delivered me the Letter that Your Excellency Honoured me with, of the 5th Novr And I have learnt with very Great Satisfaction that you have Enjoyed very Good Health, & that you[r] Promise, to your Acquaintances a long life, that has been Glorious, & Usefull to your Country. I return Your Excelly my most Sincere Thanks for the Distinct Account you have given me Of the Affairs of the United States, & the Same Opinion prevails at Versailles that you have, Of the Powers, that the Different States, Ought to Grant to Congress, for to enable them, to Regulate the Commerce in General, & that Wise & Prudent measure could not assuredly, Do any Dretriment, to their Liberty, & the Americans have Sense, & to[o] Good a Knowledge, for not to be Sensible (or know) that the foreign powers, who are Interested in Commerce with them, could not Possibly Treat with the Thirteen Different States, who also having all Different Interests, Could not but Ruin them, ⟨Than⟩ for the Congress to Adopt the General Measures, which alone could enable them, to Conduct it, for the Good of the Republick; I hope that the First News that we Receive from America, will Inform us that the Different Assembly’s have put the finishing Stroke to this Grand Affair. We are likewise very desirous, that Something Decisively could be done upon the article of Finances, for the Payment of the Publick Debt, or at least for the Interest of that Debt, in the Advent of Ground Ceded by Treaty, Some of whc. was not Inhabited, before the War, they Should find it insufficient to Satisfy the Creditors, I hope that the legislators will be of the Same mind, & that they will Seriously think of means, to Clear themselves of it. We agree here to give to the American Trade all the Assistance that could be Capable of admitting, agreeing with the Interests of Both nathions.
All the Publick News Assure us, that the Forts Situated upon the lakes & the River St Lawrence, will not be given up to the Americans, & that the English, have mad[e] it a kind of Compensation

for the Pretended Infractions of the Treaty of Peace I have too good an opinion of Mr Pitt, for to Believe, that if he had it in his power to decide this dispute, that it not be in favor of America, but the Minister, has found a Party very Powerfull in the opposition, that he is so much affraid of, that he Cannot follow the Measures, that he Believes reasonable to Propose—Some People Believe that there will be Soon a Change of the British Ministry, The Cabinett of London is full of Dissentions, All Europe is very Tranquill, & the Change of the Barrier, which has made Such a noise, makes War appear more Distant than ever, It is Probable that the line of Germany (whc. has been he Fruits of Jealousies, that this Bartering was the Cause of it) will Produce the Repose of Europe for a long time, The Interior Dissensions of Holland whc. was the Cause of a great noise in Europe has not been of very troublesome Consequences, that State has been at its ease Since the Treaty with the Emperor, & its alliance Deffensive with France, the Republican Party, & the Stadtholder appeared very much incense, it is nevertheless probable that they will reconcile him for the Good of the Republick.
I hope that Your Excy will in these moments, remember that you have in France a Servt, very much attached & who Desires very Sincerely to Give Some dissinterested Proofs of the Perfect consideration & of the respect with whc. he is Your ⟨E⟩.
 Will Madame Washtn do him the Honour to accept of his Respects.
